Perkins, J.
Kerr, for the use, &c., sued Burns on a sealed note for 50 dollars. Six pleas were filed, setting up want of consideration and fraud. Replications in denial of the pleas. Issues of fact. Waiver of a jury, trial by the Court, and judgment for the plaintiff.
J. Pettit and S. A. Huff, for the appellant.
D. D. Pratt, for the appellee.
The cause is brought to this Court upon the weight of the evidence.
It appears that the note was given by Burns to Kerr for the consideration of the purchase by the former from the latter, of a claim set up by the latter upon a certain quarter section of land owned by the United States. The note was given in 1839. At that time the sale of such claims was sanctioned by statute. Acts 1884, p. 60. The improvement shown by the evidence to have been made by Kerr upon the land claimed was very small, but we do not see how we can distinguish this case from Givens v. Burget, 7 Blackf. 577; and the plaintiff in this Court has not, by filing a brief, aided us in attempting to do so.

Per Curiam.

The judgment is affirmed, with 2 per cent, damages and costs.